Paterson, J., concurring.
I concur. Each house of the legislature derives its power to “choose its own officers, and to judge of the qualifications, elections, and returns of its own members,” directly from the constitution. The fact that the words of the statute are identical with the words of the constitution is a matter of no importance. The power of the court to inquire on behalf *244of the people into the right of any person to hold and exercise a public office is derived from the same source as that of the legislature to “choose its own officers,” etc., i. e., from the people themselves.